 

 

 

 

FILED
July 30, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT
EASTERN DISTRICT
CALIFORNI
EASTERN DISTRICT OF CALIFORNIA —
UNITED STATES OF AMERICA, )
) Case No. 2:19-MJ-00114-DB
Plaintiff, )
Vv. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
TASNEEF AHMED CHOWDHURY, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release TASNEEF AHMED CHOWDHURY, Case No.
2:19-MJ-00114-DB, Charge Title 21 USC §§ 846, 841 (a)(1), from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:
Release on Personal Recognizance
Y___ Bail Posted in the Sum of $_50,000 (co-signed)

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

Y_ (Other) USM to release defendant at 9:00 a.m. on 7/31/2019

to Pretrial Services. With supervision and pretrial release conditions as stated

on the record in open court.
This release order is not effective until the date defendant has signed and understands the
attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA_on_July 30,2019 at__2:35 pm.

 

By /s/ Deborah Barnes

Deborah Barnes
United States Magistrate Judge

 
